Case 2:21-mc-14073-JEM Document 16 Entered on FLSD Docket 02/18/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       Fort Pierce Division

                          Case No. 2:21-mc-14073-MARTINEZ-MAYNARD

              Case Pending in the U.S. District Court for the Northern District of California:
                   Sweet, et al. v. Rosenfelt, et al., 3:19-cv-03674-ALSUP (N.D. Cal.)


    IN RE SUBPOENA SERVED ON
    ELISABETH DEVOS




                             MOTION TO EXTEND THE TIME TO RESPOND
                               TO EXPEDITED MOTION TO TRANSFER

         Movant Elisabeth DeVos (“Movant”), in her personal capacity,1 respectfully requests that

  the Court extend the time to respond to the Expedited Motion to Transfer, Doc. 12, to 10 a.m. on

  Monday, February 22, 2021. In support of this motion, Movant states as follows:

         1.        Movant is a private citizen and the former U.S. Secretary of Education.

  Respondents are plaintiffs in litigation against the U.S. Department of Education (the “Sweet

  Plaintiffs”). The Sweet Plaintiffs served a third-party deposition subpoena on Movant pursuant to

  Rule 45 of the Federal Rules of Civil Procedure. See Doc. 1-1. Movant indicated that she would

  seek to quash the subpoena, and the Sweet Plaintiffs agreed to stay the compliance date of the

  subpoena pending a final order on such a motion. Doc. 1 at 10 n.7. Movant filed the Motion to


         1
             Movant is represented in her personal capacity by undersigned private counsel.
Case 2:21-mc-14073-JEM Document 16 Entered on FLSD Docket 02/18/2021 Page 2 of 4




  Quash on February 8, 2021. Doc. 1. Under this Court’s rules, the Sweet Plaintiffs’ response to

  the Motion to Quash is due on or before February 22, 2021. See Local Rule 7.1(c)(1).

         2.      In lieu of filing a response to the Motion to Quash, the Sweet Plaintiffs instead filed

  an Expedited Motion to Transfer, which dealt, in great detail, with the substance of the Motion to

  Quash. See Doc. 12.

         3.      On Wednesday, February 17, 2021, this Court entered an Order requiring Movant

  to respond to the Motion to Transfer by Friday, February 19, 2021.

         4.      Movant’s counsel has been working diligently to prepare a response to the Motion

  to Transfer, which asks the Court to find that this matter presents “extraordinary circumstances”

  warranting a transfer and presents four different arguments in support of that request. Nonetheless,

  undersigned counsel is this week also in the midst of litigating one other emergency motion and

  preparing one other potential emergency motion. The extra time requested—two weekend days—

  will permit Movant’s counsel to prepare and file an appropriate response to the important questions

  raised by the Motion to Transfer, which seeks to obviate the protections afforded a non-party under

  Rule 45.

         5.      Rule 45 specifically states that a party issuing a third-party subpoena “must take

  reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena,”

  and that the “court for the district where compliance is required must enforce this duty.” Fed. R.

  Civ. P. 45(d)(1). Here, affording Movant’s counsel adequate time to prepare a response to the

  Motion to Transfer would be in furtherance of that requirement.




                                                   2
Case 2:21-mc-14073-JEM Document 16 Entered on FLSD Docket 02/18/2021 Page 3 of 4




          6.     A 10 a.m. deadline on Monday, February 22, 2021, still provides the opportunity

  to decide the Motion to Transfer in advance of the standard timeframes established by the Local

  Rules, with Movant’s response time truncated by nearly four days. See Local Rule 7.1(c)(1).2



                                           CONCLUSION

          For the foregoing reasons, Movant DeVos, in her private capacity, respectfully requests

  an extension of time to respond to the Motion to Transfer to 10 a.m. on Monday, February 22,

  2021.


                       CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3)(B), I certify that counsel for Movant, in her private

  capacity, has conferred with all parties or non-parties who may be affected by the relief sought in

  this motion in a good faith effort to resolve the issues raised by the attached motion and have been

  unable to do so.

  Dated: February 18, 2021                             Respectfully submitted,

                                                       s/ Jesse Panuccio

                                                       Jesse Panuccio
                                                       Boies Schiller Flexner LLP
                                                       401 E. Las Olas Blvd.
                                                       Ste. 1200
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 356-0011
                                                       Email: jpanuccio@bsfllp.com




          2
           In an effort to accommodate the Sweet Plaintiffs’ claimed need for expeditious resolution
  of this matter, and in lieu of spending the time and money required to litigate the Motion to
  Transfer, Movant has offered to waive, in this Court, her right to a reply in support of the Motion
  to Quash, but the Sweet Plaintiffs have rejected this offer.
                                                   3
Case 2:21-mc-14073-JEM Document 16 Entered on FLSD Docket 02/18/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 18, 2021, the foregoing motion and certificate of

  conference were served on all parties to this action using the CM/ECF electronic filing system.



                                                       s/ Jesse Panuccio
                                                      Jesse Panuccio




                                                  4
